Beck, J.
1. Where a petition for the foreclosure of a mortgage was brought in the name of the holder of the mortgage, there being upon the back of the mortgage an indorsement making the instrument payable to a named party, which indorsement purported to be signed by the mortgagee, followed by an indorsement in blank which purported to be that >of the transferee under the first indorsement, the defendant in his plea having denied both the genuineness and the legality of the indorsements and transfers set forth, it was competent for the plaintiff to amend the petition so as to substitute therein the name of the mortgagee as suing for the use of the original plaintiff, the holder of the instrument sought to be foreclosed; and the court erred in refusing to allow an amendment 'to that effect upon its being offered by the plaintiff.
2. The court having erroneously refused to allow the amendment referred to,above, the subsequent proceedings on the trial of the case were nugatory.

Judgment reversed.


All the Justices concur, except Mill, J., not presiding.

Hal Lawson, for plaintiff. Max Isaac, for defendant.-